Citation Nr: 1416079	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post left wrist fracture with degenerative joint disease and painful motion syndrome.  

2.  Entitlement to increases in the initial "staged" evaluations (of 10 percent prior to October 23, 2008, and 20 percent from that date) for left wrist tender scars.  

3.  Entitlement to an initial evaluation in excess of 10 percent for status post soft tissue injury to the left ankle with strain, plantar spur, and degenerative changes left foot.  

4.  Entitlement to increases in the initial "staged" evaluations (of 10 percent from June 25, 2007, 40 percent from June 15, 2010 to January 12, 2011, and 20 percent from January 13, 2011) for degenerative disc disease of the lumbar spine.  

5.  Entitlement to an initial evaluation in excess of 10 percent for asthma (also claimed as lung and pulmonary problems).  

6.  Entitlement to increases in the initial "staged" evaluations (of 10 percent prior to November 19, 2012, and 0 percent from that date) for a skin disorder (to include eczema and pseudofolliculitis barbae).  

7.  Entitlement to an effective date earlier than February 2, 2009 for the assignment of a 30 percent rating for acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1997 to August 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for: a left wrist disability, rated 10 percent; a left ankle disability, rated 10 percent; a lumbar spine disability, rated noncompensable; asthma, rated 10 percent; and a skin disorder (to include eczema and pseudofolliculitis barbae), rated 10 percent.  The effective date assigned for the service-connected disabilities was August 21, 2004, the day after the Veteran's discharge.  

The Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.  
In a December 2006 rating decision, the RO granted service connection for left wrist scars, rated 10 percent, effective August 21, 2004.  

In February 2008, the Veteran testified before one of the undersigned Veterans Law Judges at a Travel Board hearing; a transcript of the hearing is associated with the claims file.  

In October 2008, the Board remanded these matters for additional development.  

In an October 2010 decision, the Board, in part, granted an initial 10 percent rating for the Veteran's lumbar spine disability, effective August 21, 2004 through June 24, 2007, and remanded the remaining matters on appeal for additional development.  

In a June 2012 rating decision, the RO granted an increased 40 percent rating for the Veteran's lumbar spine disability, effective June 15, 2010, and a 20 percent rating, effective January 13, 2011.  Inasmuch as the October 2010 Board decision adjudicated the period from August 21, 2004 through June 24, 2007, the issue has been characterized to reflect the remaining periods on appeal and the "staged" ratings therein, not including the period from August 21, 2004 through June 24, 2007.    

In a December 2012 rating decision, the RO granted an increased (20 percent) rating for the Veteran's left wrist scars, effective October 23, 2008, and assigned a noncompensable rating for the skin disorder, effective November 19, 2012.  The issues have been characterized accordingly.  

In November 2013, the Veteran testified before the remaining undersigned Veterans Law Judges at a video conference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that a July 2012 rating decision granted an increased initial evaluation for ulnar nerve damage of the left wrist, and assigned a 10 percent disability rating, effective January 13, 2011.  The Veteran has not filed a notice of disagreement contesting the increased initial evaluation for the ulnar nerve damage of the left wrist.  Further, in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the United States Court of Appeals for Veterans Claims (Court) held that "[b]ifurcation of a claim generally is within the Secretary's decision."  As such, the Board concludes that the ulnar nerve damage rating was separately adjudicated and the Board does not have jurisdiction over the issue.  

Finally, the Board notes that the October 2010 Board decision referred multiple issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, it does not appear that any action has been taken on those issues, and they are again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to an earlier effective date for an increased (30 percent) rating for the Veteran's service-connected acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by arthritis and no more than plantar flexion limited to 25 degrees, dorsiflexion limited to 15 degrees, even with pain and functional loss considered; ankylosis of the wrist is not shown or alleged.  

2.  The Veteran's left wrist scars are superficial, stable, nonlinear, painful, measure less than 6 square inches in size, and do not limit motion or function.  

3.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's left ankle disability has been manifested by adverse symptomatology that equates to marked.  

4.  For the period from June 25, 2007 to January 3, 2008, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by forward flexion to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, ankylosis of the lumbar spine, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; separately ratable neurological symptoms or incapacitating episodes having a total duration of at least 2 weeks are not shown.  

5.  For the period from January 4, 2008 to June 14, 2010, the Veteran's service-connected lumbar spine disability was shown to have been manifested by forward flexion to 60 degrees or less; forward flexion to 30 degrees or less, ankylosis of the lumbar spine, separately ratable neurological symptoms or incapacitating episodes having a total duration of at least 4 weeks are not shown.  

6.  For the period from June 15, 2010 to January 12, 2011, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms or incapacitating episodes having a total duration of at least 6 weeks are not shown.   

7.  For the period from January 13, 2011, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by forward flexion to 30 degrees or less, or ankylosis of the lumbar spine; separately ratable neurological symptoms or incapacitating episodes having a total duration of at least 4 weeks are not shown.  
8.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's asthma has been manifested by daily inhalational or oral bronchodilator therapy; Forced Expiratory Volume in one second (FEV-1) value of 40 to 55 percent of the predicted value or less, or; a Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) value of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, are not shown.  

9.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's skin disorder is shown to have affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs during a 12-month period, is not shown.   


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent is not warranted for the Veteran's left wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010, 5214, 5215 (2013).  

2.  An evaluation in excess of 10 percent prior to October 23, 2008, and in excess of 20 percent from that date, is not warranted for the Veteran's left wrist scars.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7801, 7802, 7803, 7804, 7805 (as in effect for claims filed prior to and after October 23, 2008).  

3.  Throughout the appeal period, the criteria for a 20 percent evaluation, but no higher, is warranted for the Veteran's left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Codes 5270-5284 (2013).  

4.  An evaluation in excess of 10 percent from June 25, 2007 to January 3, 2008 is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2013).  

5.  The criteria for a 20 percent evaluation, but no higher, is warranted for the Veteran's lumbar spine disability for the period from January 4, 2008 to June 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2013).  

6.  An evaluation in excess of 40 percent from June 15, 2010 to January 12, 2011 is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2013).  

7.  An evaluation in excess of 20 percent from January 13, 2011 is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2013).  

8.  Throughout the appeal period, the criteria for a 30 percent evaluation, but no higher, is warranted for the Veteran's asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.96, 4.97, Code 6602 (2013).  

9.  Throughout the appeal period, the criteria for a 30 percent evaluation, but no higher, is warranted for the Veteran's skin disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Code 7806 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Here, the Veteran's claims for increased ratings arise from an appeal of the initial grants of service connection.  Because service connection was granted, the claims are substantiated and no additional notice is required as to the "downstream" issues involving entitlement to increased ratings.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded VA examinations during the period on appeal in conjunction with the claims.  For reasons provided below, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the November 2013 Board hearing, the Veterans Law Judges identified the issues on appeal, and posed relevant questions directed at identifying whether the Veteran had symptoms meeting the criteria for a higher rating.  The Veteran also provided his treatment history and his symptoms.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the Veterans Law Judges failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that the Veteran has not been prejudiced by any deficiency in the hearing and no further action pursuant to Bryant is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Left Wrist Disability

The Veteran's service-connected left wrist disability is currently rated 10 percent under Diagnostic Codes 5010-5215 (for arthritis and limitation of motion of the wrist).  

When dorsiflexion of a wrist is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm, a (maximum) 10 percent rating is to be assigned.  A higher rating requires ankylosis of the wrist.  38 C.F.R. § 4.71a, Codes 5214, 5215.  As there is no evidence or allegation of ankylosis of the wrist, the criteria for a higher rating under Diagnostic Code 5214 will not be addressed further in this decision.  

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71a, Plate I.  

(The Board notes that decreased sensation in the left hand and wrist is separately rated, and not for consideration herein.)

Historically, the Veteran sustained a left wrist fracture during his active service, and underwent open reduction, percutaneous pinning of the left wrist, with carpal tunnel release in February 2001.  

October 2004 MRI of the left wrist revealed, inter alia, osteoarthritis with spurring involving the radius predominantly.  

On February 2005 VA examination, it was noted that the Veteran was right hand dominant.  The Veteran complained of daily left wrist pain and decreased range of motion, with weakness, stiffness, heat, and lack of endurance when weight lifting.  Flare-ups occur every other day, lasting for one to two hours, and are manifested by increased pain.  Precipitating factors include wrong movements, exercise, cold weather, and lifting.  Alleviating factors include wrist support (i.e., wrist brace) and heat.  His treatment includes medication for pain.  On physical examination, range of motion studies revealed (at worst) palmar flexion to 60 degrees, dorsiflexion to 40 degrees, radial deviation to 20 degrees, and ulnar deviation to 20 degrees, albeit with increased pain on repetitive range of motion testing.  The examiner noted that the left wrist was limited by pain, weakness, fatigue, and lack of endurance, especially after repetitive range of motion testing; the degree of impairment from such limitations was not provided.  There was also guarding and some tenderness to palpation of the wrist, but no effusion.  The diagnosis was status post left wrist fracture with surgical repair, and degenerative changes of the left wrist with chronic pain syndrome.  

A February 2007 VA physical therapy evaluation report noted the Veteran's complaint of decreased left wrist motion, decreased strength, and difficulty with lifting tasks.  Physical examination revealed decreased strength (as compared to the right wrist).  Active range of motion studies revealed flexion to 50 degrees, extension to 30 degrees, radial deviation to 15 degrees, and ulnar deviation to 15 degrees.  

On June 2007 VA examination, the Veteran reported left wrist pain, weakness, stiffness, swelling, occasional heat, redness and locking, and fatigability.  Treatment included medication.  He reported weekly flare-ups, lasting one to two hours.  Precipitating factors included gripping with the left hand, twisting the hand, pushing and pulling with the hand, and alleviating factors include rest and medication.  The impact of the left wrist disability was noted to be moderate.  Physical examination revealed mild tenderness of the left wrist.  Range of motion studies revealed palmar flexion to 70 degrees, dorsiflexion to 70 degrees, radial deviation to 30 degrees, and ulnar deviation to 45 degrees, with no change on repetitive range of motion testing, although the function is additionally limited by pain.  It was noted the pain causes major functional impact.   

A December 2007 VA physical therapy evaluation report noted the Veteran's complaint of left wrist pain with motion, decreased strength, and difficulty with lifting tasks.  Physical examination revealed decreased strength (as compared to the right wrist).  Active range of motion studies revealed flexion to 40 degrees, extension to 40 degrees, radial deviation to 15 degrees, and ulnar deviation to 20 degrees.  It was noted that the Veteran had left wrist pain and decreased mobility of the left wrist.  

On January 2009 VA examination, the Veteran reported daily left wrist pain, weakness, fatigability, stiffness, some swelling, occasional heat and redness, a feeling of giving way and locking, lack of endurance and functional loss.  Treatment included medication, a (constant) wrist splint, and some physical therapy with heat and massage.  He reported daily flare-ups, lasting up to 12 hours.  Precipitating factors included clapping his hands, repetitive pronation/supination of the wrist, lifting anything greater than three to five pounds, and driving with one hand.  The impact of the left wrist disability was noted to be moderate.  Physical examination included range of motion studies that revealed palmar flexion to 63 degrees, dorsiflexion to 30 degrees, radial deviation to 12 degrees, and ulnar deviation to 22 degrees, with no change on repetitive range of motion testing, although the function is additionally limited by pain and lack of endurance.  It was noted that there was no evidence of dislocation or subluxation.   

On January 2011 VA examination, the Veteran reported left wrist pain, some weakness and stiffness, with occasional giving way (albeit not significantly unstable) and swelling, a locking feeling, lack of endurance.  It was noted he wears a wrist splint most of the time.  There are no episodes of dislocation or subluxation.  Treatment includes a wrist splint and medication.  Flare-ups occur daily, lasting hours, precipitated by lifting, carrying, holding tightly on the steering wheel while driving, or pushing on objects.  Alleviating factors include rest, ice, and use of his splint.  The impact of the wrist was noted to be at least moderate.  On physical examination, there was noted to be some difficulty with supination of the left forearm and loss of range of motion of the left forearm.  There was also tenderness of the wrist on palpation.  Range of motion studies revealed palmar flexion to 60 degrees, dorsiflexion to 15 degrees, radial deviation to 13 degrees, and ulnar deviation to 13 degrees, with no change on repetitive range of motion testing.  There was loss of function on use due to pain, fatigue, weakness, and lack of endurance, causing a major functional impact; there was no incoordination.  

On November 2012 VA examination, the Veteran reported problems with his grip or when his wrist is dorsiflexed (e.g., driving, typing).  He indicated he has flare-ups with driving, typing, and lifting objects.  On physical examination, range of motion studies revealed palmar flexion to 25 degrees and dorsiflexion to 30 degrees, with no change on repetitive range of motion testing.  It was noted that the left wrist has functional impairment after repetitive motion testing due weakened movement and pain on movement.  There was tenderness/pain on palpation of the left wrist.  Muscle strength testing was normal (5/5) on wrist flexion and extension.   There was no evidence of ankylosis.  The examiner indicated that the Veteran's left wrist disability would impact his ability to work as he works in hospitality which requires him to sometimes carry/lift heavy objects.  The examiner also explained that while there was no additional loss of range of motion observed on repetitive range of motion testing, during the course of a day, with regular and daily use of the left wrist (including flare-ups), it is likely that he would have additional pain, weakness, and fatigue with repetitive movement of his left wrist.  However, the additional functional loss cannot be objectively measured in degrees as it would vary during the course of a day and from day to day.  It was also explained that while pain can significantly limit the Veteran's functional ability, it is not possible to quantify the additional functional impairment in range of motion of degrees lost due to the same reasons of the likely variance during the course of a day and with the type and duration of the activity.  

At the November 2013 hearing, the Veteran testified that he was employed full-time in hospitality.  When he wakes up, his left arm is numb, causing pain severe enough it is nonfunctional.  Some daily activities aggravate the pain and make the pain unbearable at times (e.g., driving, washing, and drying hands).  There was no allegation that his left wrist disability had worsened since the most contemporaneous November 2012 VA examination.  

The evidentiary record shows that the Veteran's left wrist motion limitations have not fully satisfied the criteria for a 10 percent rating under Code 5215; range of motion studies revealed palmar flexion was limited to 25 degrees, and dorsiflexion to 15 degrees, at worst.  See, e.g., January 2011 and November 2012 VA examination reports.  Moreover, ankylosis of the left wrist is not shown (nor alleged), even with consideration of all factors potentially applicable, such as flare-ups, pain, use, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the Board notes that the November 2012 VA examiner related that the loss of range of motion due to such factors was not possible due to the degree of variance during the day and from day to day.  Thus, an evaluation in excess of 10 percent for the left wrist disability is not warranted.  

Left Wrist Scars

As noted above, the RO has assigned staged disability evaluations for the Veteran's left wrist scars (10 percent prior to October 23, 2008, and 20 percent from that date), and both "stages" are for consideration.  

The Veteran's service-connected left wrist scars are rated percent under Diagnostic Code 7804.  

The Board notes that the criteria for rating skin disability were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Further, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  Because the Veteran's claim has been pending prior and since the amendment, and the RO has considered the amendments for rating skin disability in this case, the 2008 revisions apply in this case.  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  

Diagnostic Code 7801 provided a 10 percent rating for scars, other than the head, face, or neck, that are deep or cause limited motion, in an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas exceeding 12 square inches.  Note (1) following the code instructed that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) instructed that a deep scar is one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provided a (maximum) 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion in an area or areas of 144 square inches (299 sq. cm.) or greater.  Note (1) following the code instructed that scars in widely separated areas will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) instructed that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7803 provided a (maximum) 10 percent rating for superficial and unstable scars.  Note (1) following the code instructed that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  

Diagnostic Code 7804 provided a (maximum) 10 percent rating for superficial and painful scars.  

Diagnostic Code 7805 provided for rating scars based on the limitation of function of the affected part.  

Under the criteria effective as of October 23, 2008, Diagnostic Code 7800 provides for rating scars of the head, face, or neck.  

Diagnostic Code 7801 provides for rating scars not of the head, face, or neck, that are deep and nonlinear.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provides for rating scars not of the head, face, or neck, that are superficial and nonlinear.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides for rating painful or unstable scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  And a 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if there are one or more scars that are both unstable and painful, 10 percent is to be added to the rating based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under Diagnostic Code 7804, when applicable.  

Diagnostic Code 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

On February 2005 VA examination, it was found that the Veteran had two residual left wrist scars, measured at 5.5x0.5cm and 8x0.5cm.  There was tenderness on palpation of the scars.  There was no adherence to underlying tissue, the texture of the skin was regular, the scars were stable, and the scars were superficial.  One of the scars was noted to be slightly hyperpigmented, and the other scar was slightly darker and lighter than the surrounding skin.  There was no induration or inflexibility of the skin of the scars, and no limitation of motion or function caused by the scars.  

On June 2007 VA examination, it was noted that the Veteran had three residual left wrist scars, measured at 5.5x0.1cm and 1x0.5cm for the other two.  The scars were manifested by pain.  There was no adherence to underlying tissue, the texture of the skin was normal, the scars were stable, and the scars were superficial.  The color of the skin of the scars was noted to be normal.  There was no induration or inflexibility of the skin of the scars, and no limitation of motion or function caused by the scars.  

On January 2009 VA examination, it was found that the Veteran had four residual left wrist scars, measured at 5x0.2cm, 9x3mm, 6x3mm, and a z-shaped scar (the proximal limb 3.3cm x 4mm, the center limb 2.2cm x 1mm, and the distal limb 3-4cm x 1mm).  The scars were noted to be white in color (albeit not particularly abnormal), and manifested by pain and hypersensitivity, with no adherence to underlying tissue.  The scars were noted to be stable with normal texture.  The examiner indicated that part of the scars are superficial, and part of them are deep into the wrist joint itself, explaining that there may be soft tissue damage in the wrist, but the examiner was unable to determine.  There was no induration or inflexibility of the skin in the area of the scars.  The examiner further indicated that there was no limitation of motion of the wrist due to the scars.  

On January 2011 VA examination, it was found that the Veteran had two residual scars of the left wrist, one scar measuring 5cm x 3mm.  The second scar was noted to be a z-shaped scar (the proximal arm 3.5cm, the middle arm 2cm, and the distal arm 1.4cm).  The scars were manifested by pain.  The scars were superficial, not adherent to underlying tissues, and there was no loss of underlying tissue.  The examiner indicated that the scars did not impact the motion of the left wrist.  In addition, the scars were not characterized by skin breakdown or any other abnormality.  

On November 2012 VA examination, it was noted that the Veteran had three residual left wrist scars (indicating that there was a zig-zag shaped scar, which, if separated into three parts, would result in five scars) - the examiner counted the zig-zag scar as one scar.  The scars were described as superficial, non-linear scars, measuring 5x0.2cm, 1x0.2cm, and 7x0.2cm.; the combined total area of the scars was 2.6 squared centimeters.  The scars were manifested by pain.  The scars were not unstable, with frequent loss of covering of the skin.  The examiner noted that the scars did not cause limitation of function, or result in any other pertinent physical findings or complications.  The examiner further stated that there was no functional impact on his ability to work due to the scars.  

Based on the evidence above, for the period prior to October 23, 2008, the Board finds that a rating in excess of 10 percent for the Veteran's left wrist scars is not warranted.  In this regard, the Board notes that under the criteria prior to October 23, 2008, Code 7800 would be inapplicable as it involved rating scars of the head, face, or neck, and the scars in question are located on the left wrist.  In addition, Code 7801 would be inapplicable as it involved rating scars that were deep or cause limited motion, in an area or areas exceeding 6 square inches (39 sq. cm.).  In this case, the Veteran's scars have been found to encompass an area no larger than 2.6 squared centimeters, and at no point have they been found to cause limitation of motion.  Even conceding that the scars are deep as described by the January 2009 VA examiner, all of the examiners have found that the scars result in no limitation of function of the left wrist.  Code 7802 would also be inapplicable as it involved rating scars that were superficial and do not cause limited motion in an area or areas of 144 square inches (299 sq. cm.) or greater.  As has already been noted, the Veteran's scars have been found to encompass an area no larger than 2.6 squared centimeters.  Code 7803 would be not apply to the Veteran's case as it involved rating scars that are superficial and unstable, and at no point has the Veteran's scars been found to be unstable.  Code 7804 would be the appropriate provision for rating the Veteran's scars as it rated scars that were superficial and painful.  In this case, the Veteran's scars have been found to be both superficial and painful, thereby warranting a 10 percent rating prior to October 23, 2008.  However, Code 7804 did not provide for further increased ratings based on the number of scars, specifically using the plural "scars."  Finally, Code 7805 would also be inapplicable because it was applicable for rating scars based on limitation of function of the affected part, and in this case, there has been no finding the scars have resulted in limitation of function of the left wrist.  

For these reasons, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his left scars for the period prior to October 23, 2008.  

For the period after October 23, 2008, the Board finds that a rating in excess of 20 percent for the Veteran's left wrist scars is not warranted.  Code 7800 provides for rating scars of the head, face, or neck, and the scars in question are located on the left wrist.  Code 7801 would also provide no benefit to the Veteran as a 10 percent rating was warranted where the evidence showed deep and nonlinear scars in an area or areas of at least 6 square inches (39 sq. cm.).  Even conceding that the scars are deep as described by the January 2009 VA examiner (but no other examiner), the Veteran's scars have been found to encompass an area no larger than 2.6 square centimeters, far short of the requisite 39 square centimeters for even a 10 percent rating.  Likewise, Code 7802 would be of no benefit to the Veteran as it provides a 10 percent rating for superficial and nonlinear scars encompassing an area or areas of 144 square inches (299 sq. cm.) or greater, and the Veteran's scars encompass an area of only 2.6 square centimeters.  Under the revised criteria, there is no Code 7803, so such is inapplicable.  Under Code 7804, a 20 percent rating is warranted for three or four painful or unstable scars.  In this case, while the number of scars has been inconsistent, it is clear that the Veteran has, at most, four left wrist scars.  The Board is aware of the November 2012 VA examiner's notation that there was a zig-zag shaped scar, which, if separated into three parts, would result in five scars.  However, the Board finds significant that no VA examiner has separated the scar into three parts, instead indicating that there were three separate "arms" or "limbs" to the scar, resulting in no more than four left wrist scars.  The Board finds no reason to question the characterization of the left wrist scars, and as such was provided by physicians competent to do so, the Board finds such evidence probative and persuasive.  Consequently, there is no basis to warrant an increased, 30 percent, rating under Code 7804 for five or more painful or unstable scars.  Finally, Code 7805 would provide no benefit to the Veteran as it instructs that any disabling effects of other scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Codes 7800-7804 are to be evaluated under an appropriate diagnostic code; there is no evidence of any additional effects of the Veteran's left wrist scars not provided under the Codes 7800 through 7804.  

For these reasons, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his left scars for the period after October 23, 2008.  

Left Ankle Disability 

The Veteran's service-connected left ankle disability is currently rated 10 percent under Diagnostic Codes 5271-5284 (for limitation of motion of the ankle and injury of the left foot).  

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of the ankle.  38 C.F.R. § 4.71a.  

Normal range of motion of the ankle includes plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

Words such as "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

On February 2005 VA examination, the Veteran complained of daily left ankle pain; he denied any flare-ups.  He indicated he uses a brace, as well as heel cups in his boots, which helps his ankles.  He denied any dislocations or subluxations.   Physical examination revealed a normal gait and no unusual wear pattern on his shoes.  Range of motion studies revealed plantar flexion to 45 degrees, and dorsiflexion to 20 degrees; the Veteran reported he was limited on his left ankle after repetitive range of motion testing.  X-rays of the left ankle were normal.  

VA treatment records show that the Veteran was issued orthotics for his left ankle and foot due to increased complaints.  VA treatment records also include the Veteran's complaints of left ankle stiffness and swelling with minimal relief from anti-inflammatories.  See February 2006 VA treatment record.  April 2007 MRI of the left ankle findings revealed osteoarthritic articular cartilage loss with mild increased joint fluid; tenosynovitis of the tibialis posterior tendon; partial tear of the peroneus brevis tendon near the musculotendinous junction; tendinosis of the peroneus longus tendon; and chronic changes of the medial plantar fascia consistent with chronic plantar fasciitis with no active component.  
On June 2007 VA examination, the Veteran reported left ankle pain, some weakness and stiffness, occasional swelling, some heat, a feeling of instability, an occasional locking feeling, and fatigability.  His treatment consists of medication and an ankle brace.  Flare-ups occur daily with increased pain, lasting 30 minutes, precipitated by standing, walking, and running.  It was noted the impact of the Veteran's left ankle disability was moderate.  Physical examination include range of motion studies which revealed plantar flexion to 40 degrees and dorsiflexion to 9 degrees.  There was no laxity or instability of the left ankle.  There was mild tenderness over the lateral aspect of the joint from the malleolus to the calcaneus and talar area.  Repetitive range of motion testing caused no change in ranges of motion, and the function of the left ankle was noted to be limited by pain following repetitive use, causing a major functional impact.  

On January 2009 VA examination, the Veteran complained of left ankle pain, weakness, stiffness, swelling, occasional instability and locking, some redness and heat, and fatigability and lack of endurance.  His treatment consists of an ankle brace, orthotics in his shoes, and medication, which provide temporary relief.  He reported daily flare-ups, lasting up to eight hours, manifested by increased pain, and precipitated by standing, walking, and climbing stairs.  It was noted the impact of his left ankle disability was major on his everyday life.  On physical examination, there was no evidence joint effusion, swelling or deformity of the left ankle.  There was also tenderness of the fibulotalar ligament and anterior deltoid ligament.  Range of motion studies revealed plantar flexion to 25 degrees and dorsiflexion to 12 degrees, with pain.  Repetitive range of motion studies revealed no change in range of motion, although it was noted the function of the left ankle was limited by pain and lack of endurance following repetitive use, and that his pain and lack of endurance cause a major functional impact.  

On May 2012 VA examination, the Veteran complained of constant left ankle pain with stiffness, as well as a feeling of instability and occasional swelling.  He reported a history of flare-ups, treated with decreasing weightbearing.  Physical examination included range of motion studies showing plantar flexion to 45 degrees or greater, and dorsiflexion to 15 degrees.  After repetitive range of motion testing, plantar flexion was to 35 degrees, and dorsiflexion was to 15 degrees.  The Veteran had functional impairment due to pain on movement and less movement than normal after repetitive range of motion testing.  Muscle strength testing was normal (5/5), as well as joint stability testing (negative anterior drawer test and talar tilt test).  There was no evidence of ankylosis of the ankle.  It was noted that the Veteran regularly used a left ankle brace.  Radiographic findings suggested ligamentous laxity in the left ankle.  Due to his left ankle, the Veteran's limitations included weight bearing/standing a maximum of 20 to 30 minutes, inability to sleep, run or jump, to climb ladders, crawl, and limited squatting or kneeling.  

Based on the medical and lay evidence of record, including the Veteran's testimony at the March 2013 hearing reporting left ankle instability and pain, the Board finds that the Veteran's left ankle disability approximates the level of adverse symptomatology for the Board to characterize it markedly disabling under Diagnostic Code 5271, warranting an increased 20 percent rating, the maximum rating under that code.  In addition, the Board finds that the increased 20 percent rating is warranted throughout the appeal period, and therefore consideration of staged ratings is not warranted.  

The Board finds that a rating in excess of 20 percent for the Veteran's left ankle disability is not warranted.  While the Veteran is certainly competent to report his left ankle symptomatology, such as stiffness, swelling, weakness, instability, fatigability and lack of endurance, and the Board finds that his accounts of his symptomatology are credible, the Veteran's left ankle disability is not reflective, or approximate, to the level of being "severe" under Diagnostic Code 5284.  Significantly, objective medical testing has found no evidence of decreased left ankle muscle strength or joint instability.  See, e.g., May 2012 VA examination.  Accordingly, an increased 30 percent rating is not warranted under Diagnostic Code 5284.  

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  As the objective medical evidence of record does not reflect ankylosis of the ankle, Diagnostic Code 5270 is not applicable.  In addition, other potentially applicable diagnostic codes would be of no benefit to the Veteran as they do not provide a rating in excess of 20 percent.  Accordingly, increased ratings are not warranted based on alternative diagnostic codes.  

Consideration has also been given to whether additional functional loss exists that is not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted in the Board's October 2010 decision, the February 2005, June 2007, and January 2009 VA examination reports did not adequately address this matter, finding that the left ankle symptomatology causes a major functional impact, and DeLuca was positive.  However, on May 2012 VA examination, the examiner noted that the Veteran only had functional impairment on use due to pain, resulting in less movement than normal (plantar flexion reduced from 45 to 35 degrees, and dorsiflexion remained at 15 degrees on repetitive use range of motion testing).  The examiner also noted the Veteran's limitations due to his left ankle (e.g., weight bearing/standing a maximum of 20 to 30 minutes).  The Veteran has also reported experiencing daily flare-ups and other symptomatology.  However, as noted above, there is no evidence of additional functional loss not contemplated by the currently assigned rating, and accordingly, an increased rating on the basis of functional loss is not warranted.  

Lumbar Spine Disability

As noted above, the RO has assigned staged disability evaluations for the Veteran's lumbar spine disability (10 percent from June 25, 2007, 40 percent from June 15, 2010, and 20 percent from January 13, 2011), and all "stages" are for consideration.  [As addressed above in the Introduction, an October 2010 Board decision adjudicated the period from August 21, 2004 through June 24, 2007, and such period is not addressed herein.]  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Intervertebral disc syndrome can alternatively be rated based on "incapacitating episodes."  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Note 1 following the Formula for Rating Based on Incapacitating Episodes.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.   

On June 25, 2007 VA examination, the Veteran reported sharp, throbbing, lumbar spine pain, with stiffness and questionable spasming in the back.  Treatment includes medication, heat and massage.  He reported daily flare-ups, manifested by increased pain, lasting two to three hours.  Precipitating factors include, inter alia, prolonged standing and walking.  It was noted the Veteran walked without a cane, crutch or walker, although he wears a back brace frequently.  There was no evidence or allegation of instability.  Physical examination revealed normal lumbar spine curvature, no tenderness of the paraspinal musculature, minimal to mild tenderness over the dorsal spines in the lumbar spine and both sacroiliac joints.  Range of motion testing revealed flexion to 90 degrees (the last 25 degrees painful); extension to 23 degrees; left lateral flexion to 17 degrees; right lateral flexion to 15 degrees; and bilateral lateral rotation to 30 degrees.  Repetitive range of motion testing caused no change in ranges of motion, although his function was noted to be additionally limited by pain on repetitive use.  It was noted that pain causes a major functional impact.  Neurologic examination was normal except for a slight sensory deficit at the left heel over the S1 dermatome.  

January to December 2008 Pragmatic Chiropractic private treatment records show as early as January 4, 2008, range of motion testing revealed lumbosacral flexion limited to 45 degrees.  The records show continued complaints of lower back pain and treatment for such pain.  

On January 2009 VA examination, the Veteran reported sharp, nagging lumbar spine pain, radiating into the posterior thigh, and slightly to the calves.  There was some back spasm noted as well.  Treatment for his lumbar spine disability consists of heat and medication for pain.  He has flare-ups daily, lasting hours, and manifested by increased pain.  Precipitating factors for the flare-ups include prolonged sitting, driving an hour or less, and standing for more than 15 minutes.  The impact was noted to be moderate on his everyday activity.  He indicated he walks unaided, although he does wear a back brace, and is occasionally unsteady, but no history of falling.  On physical examination, there was no deformity of the spine.  There was mild tenderness over the dorsal spine in the lumbar spine area, and minimal tenderness of each sacroiliac joint and each sacrosciatic notch.  Range of motion testing revealed forward flexion to 63 degrees; extension to 13 degrees; left lateral flexion to 23 degrees; right lateral flexion to 16 degrees; and bilateral lateral rotation to 30 degrees.  There was pain during range of motion testing at the last 10 degrees of motion.  Repetitive range of motion testing produced no change in ranges of motion, although the function of the lumbar spine was noted to be additionally limited by pain, fatigue, and lack of endurance following repetitive use.  The pain, fatigue, and lack of endurance were noted to cause a major functional impact.  Neurologic examination revealed no neurologic deficits in either lower extremity, including reflexes, muscles, strength, and sensation.  

Center for Occupational Health and Wellness private treatment records include a June 15, 2010 report that found on physical examination forward flexion of the lumbar spine was 30 degrees.  

An October 2010 VA MRI of the lumbar spine revealed probable pseudo-disc protrusion at L5-S1, related to the morphology of the posterosuperior aspect of the S1 vertebra; no spinal canal stenosis; and mild bilateral L5-S1 neural foraminal stenosis.  

On January 13, 2011 VA examination, the Veteran reported daily discomfort in his lower back all day.  His symptoms also include stiffness, fatigue, muscle spasm, weakness, decreased range of motion, feeling of instability (without falls), and paresthesias in both lower extremities.  He indicated he has had to stay home for bedrest at times, with infrequent advice from a physician to go to bed and not go to work perhaps three times over the course of the year.  His treatment consists of rest, stretching, yoga, medication, physical therapy, and chiropractic treatment.  He also wears a back brace regularly.  The Veteran stated he has flare-ups of back pain about three to four times per week, lasting up to 24 hours, caused by lifting, prolonged standing (greater than four or five minutes), twisting and bending.  The impact of the lumbar spine disability was noted to be moderate on his daily activities.  On physical examination, the spine had normal curvature.  Range of motion testing revealed flexion to 55 degrees; extension to 20 degrees; left lateral flexion to 23 degrees; right lateral flexion to 12 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees.  It was noted that there was no evidence of ankylosis.  Neurologic examination revealed no sensory deficit over L2, L3, or L4 dermatomes.  There was noted to be a question of mild sensory deficit over the L5 dermatome in the left lower extremity, but the examiner found the S1 dermatome was intact.  Muscle strength was normal at the hip flexors, quadriceps, and hamstrings.  There was some question of slight weakness of the dorsi- and plantar flexor of the left ankle.  Reflexes were normal.  Functional loss on use includes pain, fatigue, and lack of endurance, causing a major functional impact. The examiner noted that repetitive range of motion testing did not change ranges of motion.  
VA treatment records include the Veteran's complaint of continued lower back pain, spasms and stiffness.  A January 2013 report found on physical examination that range of motion testing revealed flexion to 90 degrees and bilateral rotation to 30 degrees.  It was noted that there was otherwise full range of motion with pain nearing the end ranges in all motions.  

Based on the evidence above, the Board finds for the period from June 25, 2007 to January 3, 2008, the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent.  Significantly, on June 25, 2007 VA examination flexion was found to be 90 degrees, and the combined range of motion was 205 degrees, even with consideration of additional functional loss on use and related factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there is no evidence showing, or suggesting, incapacitating episodes having a duration of at least 2 weeks during the past 12 months during this period.  Accordingly, a rating in excess of 10 percent is not warranted for the period from June 25, 2007 to January 3, 2008.  

For the period from January 4, 2008 to June 14, 2010, the Board finds that the Veteran's lumbar spine disability warrants an increased 20 percent rating.  Significantly, a January 4, 2008 Pragmatic Chiropractic private treatment record shows lumbosacral flexion limited to 45 degrees, reflective of an increased 20 percent rating under the General Rating Formula.  In addition, on January 2009 VA examination, forward flexion was limited to 63 degrees.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the lumbar spine disability was reflective and consistent with a 20 percent rating, but no higher, for the period from January 4, 2008 to June 14, 2010.  There is no evidence during this period reflecting or approximating the criteria for a further increased rating, even with consideration of additional functional loss on use and related factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 207-08.  In addition, there is no evidence showing, or suggesting, incapacitating episodes having a duration of at least 4 weeks during the past 12 months during this period.

As noted above, for the period from June 15, 2010 to January 12, 2011, the Veteran's lumbar spine disability is rated 40 percent.  Notably, such rating is based on a June 15, 2010 Center for Occupational Health and Wellness report that found forward flexion limited to 30 degrees.  In order to warrant a rating in excess of 40 percent during this period, the evidence would have to unfavorable ankylosis of the thoracolumbar spine or favorable ankylosis of the entire spine.  There is no such evidence during this period (i.e., fixation of the entire thoracolumbar spine in flexion or extension).  In addition, there is no evidence showing, or suggesting, incapacitating episodes having a duration of at least 6 weeks during the past 12 months during this period.  Hence, there is no basis to warrant a rating in excess of 40 percent for the period from June 15, 2010 to January 12, 2011.  

Since January 13, 2011, the Veteran's lumbar spine disability is rated 20 percent.  The Board finds the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent at any period since January 13, 2011.  On January 13, 2011 VA examination, flexion was found to be limited to 55 degrees, and the examiner specifically noted that there was no evidence of ankylosis, even with consideration of additional functional loss on use and related factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there is no evidence showing, or suggesting, incapacitating episodes having a duration of at least 4 weeks during the past 12 months during this period.  The Veteran reported on January 13, 2011 examination that he had had, at most, three incapacitating episodes during the past 12 months for his lumbar spine disability.  Accordingly, a rating in excess of 20 percent is not warranted for the period from January 13, 2011.  

VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  The Board finds that there is no evidence of any neurologic disability related to the Veteran's service-connected lumbar spine disability.  While the Veteran has complained of and reported some neurologic abnormalities of the lower extremities related to his lumbar spine, motor and sensory examination results for the lower extremities at the June 2007, January 2009, and January 2011 VA examinations were essentially normal, and there is no evidence of associated bowel or bladder symptomatology.  In this regard, the Board notes that while the June 2007 examiner noted slight sensory deficit at the left heel over the S1 dermatome, the January 2011 examiner found that the S1 dermatome was intact, essentially finding that any lower extremity neurologic symptomatology could not be attributed to the Veteran's service-connected lumbar spine disability as there was no objective evidence to support such contention.  

Asthma

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy, warrants a 10 percent rating.  Bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent predicted, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 predicted, or FEV-1/FVC less than 40 percent predicted, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications, warrants a maximum 100 percent rating.  

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes; however, Diagnostic Code 6602 is excluded and the results of pre-bronchodilator PFTs are used.  38 C.F.R. § 4.96.  

Based on the evidence of record (which is quite extensive), the Board finds that the Veteran's service connected asthma warrants an increased 30 percent rating throughout the appeal period.  Notably, the only PFT consistent with an increased 30 percent rating is that found in a February 2005 VA treatment record, noting FEV-1 of 61 percent predicted, and FEV-1/FVC of 65.1 percent predicted.  However, it was noted that the spirometry technique was poor, and repeat testing was recommended.  Thus, the February 2005 PFT is not adequate for rating purposes.  

Alternatively, the Veteran may be entitled to an increased 30 percent rating for daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  As early as February 2005 VA examination, it was noted that the Veteran's treatment for his asthma included Singulair 10 mg per day.  Such is reflective of daily inhalational or oral bronchodilator therapy, warranting an increased 30 percent rating.  The evidence of record throughout the appeal period continues to show daily inhalational or oral bronchodilator therapy.  See, e.g., 2013 VA treatment records showing active medication includes Albuterol inhalers.  

The Board finds that the preponderance of the evidence is against a finding the Veteran is entitled to a rating in excess of 30 percent for his service-connected asthma at any time during the appeal period.  As noted above, there is no evidence of record showing PFT consistent with, or approximating, even that required for a 30 percent, let alone for a 60 percent rating.  See, e.g., April 2008 PFT (showing the Veteran's FEV-1 was 91.5 percent predicted, FEV-1/FVC was 85.9 percent predicted); December 2008 PFT (showing the Veteran's FEV-1 was 93.5 percent predicted, FEV-1/FVC 86.7 percent predicted).  

The preponderance of the evidence reveals that the Veteran's asthma has not resulted in at least monthly visits to a physician for required care of exacerbations or at least three or more intermittent courses of systemic (oral or parenteral) corticosteroids during a twelve month period.  In this regard, the Board notes that the Veteran has largely sought private treatment for his asthma from Redrock Medical Group.  There is evidence that the Veteran has been prescribed inhaler corticosteroids during various periods of the appeal period.  See, e.g., August 28, 2008 VA treatment record (issuing the Veteran a Mometasone inhaler); November 17, 2008 VA pulmonary report (noting the Veteran's medications include Advair twice daily).  However, such inhaled corticosteroids are by nature not an oral or parenteral corticosteroid, and are inadequate for a rating in excess of 30 percent for the Veteran's service-connected asthma.  While the Veteran has also been prescribed oral corticosteroids at various points during the appeal period, there is no evidence that such were as frequent (i.e., at least three per year) to warrant an increased 60 percent rating.  See, e.g., December 1, 2006 VA general medicine report (prescribing Prednisone 20mg for two days).  The evidence of record also does not show that the Veteran at any point during the appeal period had one or more asthma attacks per week that resulted in respiratory failure.  It is conceded that the Veteran has at least one asthma attack per week.  See, e.g., January 2009 VA examination report (noting daily asthma attacks).  However, there is no evidence showing that such attacks lead to respiratory failure.  There is also no evidence of daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive drugs.  Accordingly, the Veteran's service-connected asthma more closely approximates the criteria for a 30 percent rating throughout the appeal period.  

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his asthma.  However, disability ratings result from the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disability are considered, are more probative than his assessment of the severity of his disability.  Therefore, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected asthma.  

Skin Disorder

The Veteran's skin disorder is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 6602.  At the outset, the Board notes that the April 2005 rating decision that granted service connection for the Veteran's skin disorder rated his eczema and pseudofolliculitis barbae under one diagnostic code, and rated it as 10 percent disabling.  In the Board's October 2008 and October 2010 decisions, it was noted that the eczema and pseudofolliculitis barbae should be characterized to reflect separate disabilities.  However, in light of the Board's decision in this case to grant an increased 30 percent rating on the basis of his skin disorder as a whole, the Board finds that separating the disabilities is unnecessary, and that the Veteran is not prejudiced by such characterization of the issue.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Following a careful review of the claims file, the Board finds that a disability evaluation of 30 percent, but no higher, is warranted for the Veteran's skin disorder throughout the appeal period.  The evidence of record includes the Veteran's complaints that his skin disorder affects his hands, buttocks, legs, back and cheeks.  While he estimates approximately 15 percent of his body is affected by his skin disorder, during flare-ups (which he has indicated occur approximately 75 percent of the month) the percentage would be as high as 20 to 40 percent of his body.  See November 2013 video conference hearing testimony.  As the Veteran is competent to report the locations where his body is affected by his skin disorder, and the Board finds that he is credible, the Veteran's skin disorder warrants, or at least approximates, the criteria for an increased 30 percent rating.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds that the preponderance of the evidence is against a finding the Veteran is entitled to a rating in excess of 30 percent for his service-connected skin disorder at any time during the appeal period.  There is no evidence that the Veteran's skin disorder involves more than 40 percent of his entire body or more than 40 percent of exposed areas affected.  Significantly, no VA examiner has found that the Veteran's skin disorder involves more than 5 percent of his body.  See, e.g., February 2005 VA examination (noting 5 percent of the Veteran's total body was affected by his skin disorder); January 2011 VA examination (noting "way less than 5%" of the Veteran's entire body was affected by his skin disorder); November 2012 VA examination (noting less than 5 percent of the Veteran's total body was affected by his skin disorder).  

The preponderance of the evidence reveals that the Veteran's skin disorder has not resulted in constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  There is no evidence that treatment of the Veteran's skin disorder has involved immunosuppressive drugs.  The Board notes that VA treatment records show that the Veteran's skin disorder has been treated throughout the appeal period with various creams and lotions, some of which are corticosteroids.  See, e.g., bethamethasone cream.  In addition, such creams and lotions have been instructed to be used constantly or near-constantly.  However, there is no evidence that his skin disorder requires systemic therapy.  In this regard, the Board notes that the VA examiners that have addressed this issue have consistently stated that his skin disorder symptoms are localized, with no systemic symptoms.  See, e.g., February 2005 VA examination report; January 2011 VA examination report; November 2012 VA examination report.  In addition, the evidence shows that the corticosteroids used to treat the Veteran's skin disorder are topical, further supporting the finding that his skin disorder has not involved systemic therapy.  See, e.g., February 2005 VA examination (noting the Veteran's skin disorder is treated with topical steroid cream); January 2011 VA examination (noting the Veteran receives topical therapy); and November 2012 VA examination (noting constant or near-constant topical corticosteroid treatment).  There is no evidence to the contrary.  As the evidence is provided by those qualified to provide opinions as to whether the Veteran's skin disorder is manifested by systemic or local symptomatology, and whether the treatment for such disorder is systemic or topical, and there is no evidence to the contrary, the Board finds such evidence is persuasive.  Therefore, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's skin disorder.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his various disabilities.  His disabilities are characterized by numerous symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's disabilities with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  In particular, the Board notes that at the November 2013 hearing, the Veteran testified that he experiences numbness of the left arm.  The Board notes that in addition to being service-connected for his left wrist disability, the Veteran is also service-connected for left wrist scars, as well as median nerve neuralgia and ulnar nerve damage associated with the left wrist disability.  Hence, it appears that the Veteran's reported symptomatology is fully addressed and contemplated in the applicable rating criteria, and in particular in regards to his left wrist.  His descriptions of his disabilities are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his psychiatric disability renders him unemployable and the evidence does not suggest otherwise.  The Board notes that even as recently as November 2013, the Veteran testified that he was employed full-time.  The Board thus finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

An increased disability evaluation in excess of 10 percent for status post left wrist fracture with degenerative joint disease and painful motion syndrome is denied.  

An increased disability evaluation in excess of 10 percent prior to October 23, 2008, and in excess of 20 percent from that date, for left wrist scars, is denied.  

From August 21, 2004, a 20 percent evaluation is granted for the Veteran's left ankle disability, subject to law and regulations governing the effective date of an award of monetary compensation.  

From June 25, 2007 to January 3, 2008, an increased disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  

From January 4, 2008 to June 14, 2010, a 20 percent evaluation is granted for the Veteran's degenerative disc disease of the lumbar spine, subject to law and regulations governing the effective date of an award of monetary compensation.  

From June 15, 2010 to January 12, 2011, an increased disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  

From January 13, 2011, an increased disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  

From August 21, 2004, a 30 percent evaluation is granted for the Veteran's asthma, subject to law and regulations governing the effective date of an award of monetary compensation.  

From August 21, 2004, a 30 percent evaluation is granted for the Veteran's skin disorder, subject to law and regulations governing the effective date of an award of monetary compensation.  


REMAND

Historically, a May 2005 rating decision granted service connection for an acquired psychiatric disorder (previously characterized as adjustment disorder), and awarded a noncompensable rating, effective August 21, 2004.  An April 2010 rating decision granted an increased (30 percent) rating, effective February 2, 2009.  The Veteran expressed satisfaction with the increased 30 percent rating, and such was not adjudicated by the Board's October 2010 decision, which adjudicated only entitlement to an initial compensable rating from August 21, 2004 to February 1, 2009.  Notably, the October 2010 Board decision granted an increased 10 percent rating for the Veteran's acquired psychiatric disorder from August 21, 2004 to February 1, 2009.  

In October 2011, the Veteran raised the matter of entitlement to an earlier effective date for the assignment of the increased 30 percent rating for his acquired psychiatric disorder.  In a December 2012 rating decision, with notice of the decision provided in March 2013, the RO denied entitlement to an earlier effective date.  At the November 2013 video conference hearing, the Veteran continued to express dissatisfaction with the effective date assigned for the 30 percent rating.  [The Board notes that at the hearing, the Veteran was informed that the matter was not on appeal, and no testimony was taken regarding the matter.]  The Board accepts the Veteran's November 2013 statements at the hearing as a Notice of Disagreement with the December 2012 rating decision.  See 38 C.F.R. § 20.201.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO must issue the Veteran a Statement of the Case with respect to his claim for entitlement to an effective date earlier than February 2, 2009 for the assignment of a 30 percent rating for acquired psychiatric disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
              RONALD W. SCHOLZ	MICHAEL E. KILCOYNE
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


